DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	In response to communications filed on 10/22/2021, claims 47, 53, and 60 have been cancelled; claims 43, 48-49, 54, 56-57, 59 and 61-62 have been amended, and no new claims have been added. Therefore, claims 43-46, 48-52, 54-59, and 61-62 are presently pending in the application.

Allowable Subject Matter
3.	Claims 43-46, 48-52, 54-59, and 61-62 are allowed over prior art made of record.
4.	The following is an examiner’s statement of reasons for allowance: 
	The Applicants’ arguments in the Amendment filed on 10/22/2021, have been fully considered and are found persuasive. The prior art of record Draper et al. (U.S. Patent No. 5,924,096), in view of Nguyen (U.S. Patent No. 5,809,494), in further view of Thompson et al. (U.S. Patent Application Publication No. 2006028268), does not teach, disclose or suggest:
A system comprising a distributed data store comprising a plurality of computing devices comprising respective hardware processors and memory and configured to implement a plurality storage hosts that store a plurality of data sets for the distributed data store. The storage hosts are assigned to a plurality of different hash value ranges of a set of hash values mapped to different ones of the data sets. The distributed data 
Claims 44-16 and 48 are allowed because they are dependent on independent claim 43.

A method of performing, by a plurality of computing devices maintaining plurality of data sets at a plurality of storage hosts implemented as part of a distributed data store. The storage hosts are assigned to a plurality of different hash value ranges of a set of hash values mapped to different ones of the data sets. Receiving an access request for one of the data sets stored in the distributed data store from a client of the distributed data store over a network, wherein the access request identifies a key associated with the data set, wherein the access request is a request to perform a write operation to modify data in the data set. Generating a hash value for the data set based, at least in part, on the identified key according to a hash function for identifying storage hosts that store versions of the data sets. Identifying a first storage host of the storage hosts that stores a version of the data set to service the access request that is assigned to a first hash value range of the hash value ranges that includes the hash value for the data set. A second hash value range of the hash value ranges that is determined to be successive to the first hash value range in an order for selecting hosts from the hash value ranges, selecting a second storage host of the storage hosts that stores a second version of the data set, wherein the second storage host is assigned to the second hash value range. Directing the access request to the data set to be performed at both the first storage host and the second storage host before returning a response for the access request to the client over the network. The prior arts of record specifically do not teach or disclose, that the selection of the second storage host of the storage hosts that stores the second version of the data set is performed as part of an identification of a number of storage hosts including the second storage host such that the write operation 
Claims 50-52, and 54-55 are allowed because they are dependent on independent claim 49.

A non-transitory computer-readable storage medium, storing program instructions that when executed by a plurality of computing devices cause the plurality of computing devices to implement maintaining plurality of data sets at a plurality of storage hosts implemented as part of a distributed data store. The storage hosts are assigned to a plurality of different hash value ranges of a set of hash values mapped to different ones of the data sets. Receiving an access request for one of the data sets stored in the distributed data store from a client of the distributed data store over a network, wherein the access request identifies a key associated with the data set, wherein the access request is a request to perform a write operation to modify data in the data set. Generating a hash value for the data set based, at least in part, on the identified key according to a hash function for identifying storage hosts that store versions of the data sets. Identifying a first storage host of the storage hosts that stores a first version of the data set to service the access request that is assigned to a first hash value range of the hash value ranges that includes the hash value for the data set. A second hash value range of the hash value ranges that is determined to be successive to the first hash value range in an order for selecting hosts from the hash value ranges, selecting a second storage host of the storage hosts that stores a second version of the data set, wherein the second storage host is assigned to the second hash 
Claims 57-59, and 61-62 are allowed because they are dependent on independent claim 56.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/3/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164